 In the Matter of DENT HARDWARE COMPANYandMETAL POLISHERS,BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNION, LOCAL'#71Case No. C-1637.Decided August 6, 1940Jurisdiction: 'hardware manufacturing industry.Settlement: stipulation providing for compliance with the Act.Remedial Order:entered on stipulation.Mr. Geoffrey J. Cuniff,for the Board.Mr. Julius M. RapaportandMr. Edwin K. Kline,of Allentown,Pa., for the respondent.Mr. Alfred J. Thurston,of New York City, for the Union.Mr. George A. Rupp,of Allentown', Pa., for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Metal Polishers, Buffers, Platers andHelpers International Union, Local #71, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia, Pennsylvania),issued its complaint dated June 18, 1940, against Dent Hardware Com-pany, Fullerton, Pennsylvania, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint andnotices of hearing attached thereto were duly served upon the re-spondent, the Union, and upon Metal Polishers, Buffers, Colorers andHelpers Shop Union of the Dent Hardware Company, herein calledthe Independent, a labor organization alleged to have been dominatedby the respondent.Concerning the unfair labor practices, the complaint alleged, insubstance: (1) that the respondent dominated and interfered with26 N. L. R. B , No. 18.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe formation and administration of the Association and gave itfinancial and other support; (2) that the respondent, on or aboutSeptember 9, 1939, and at all times thereafter, refused and has refusedto bargain collectively with the Union as the exclusive representativeof the employees of the respondent in a unit appropriate for collectivebargaining, although the Union was on September 9, 1940, and at alltimes thereafter has been the duly designated representative of themajority of the employees in such unit; (3) that the respondentterminated the employment of Charles Hartzell for the reason thathe had joined and assisted the Union; (4) that the respondent urged,persuaded, and warned its employees to refrain from becoming orremaining members of the Union, urged and persuaded members of theUnion to cease their membership in and activity in behalf of the Union,disparaged and criticized the Union and its leaders, and bargainedindividually with its employees after it had been notified by theUnion that it represented a majority of its employees; and (5) that bythese and other acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.On July 1, 1940, the respondent filed an answer denyingthe alleged unfair labor practices.Pursuant to notice duly served upon all the parties, a hearing washeld on July 11 and 12, 1940, at Fullerton, Pennsylvania, beforeSamuel H. Jaffee, the Trial Examiner duly designed by the Board.The Board, the respondent, and the Independent were represented bycounsel, the Union by its representative, and all participated in thehearing.At the commencement of the hearing, the Trial Examinergranted a motion to intervene filed by the Independent.On July 12, 1940, during the course of the hearing, the respondent,the Union, the Independent, and counsel for the Board entered into astipulation.The stipulation provides as follows:STIPULATIONIt is hereby stipulated and agreed between the Dent HardwareCompany, hereinafter referred to as the Respondent,MetalPolishers,Buffers,Platers and Helpers International UnionLocal #71, hereinafter referred to as the Union, Metal Polishers,Buffers, Colorers, Platers and Helpers Shop Union of the DentHardware Company, hereinafter referred to as the Association,Intervenor, and Geoffrey J. Cuniff, Attorney for the NationalLabor Relations Board, that:-I.On charges duly filed by the Metal Polishers, Buffers,Platers, and Helpers International Union, Local #71, the Na-tional Labor Relations Board by the Regional Director for theFourth Region acting in pursuance to authority granted inSection 10 (b) of the National Labor Relations Act, 49 Statutes DENT HARDWARE COMPANY1141449, and its rules and regulations Series 2, as amended, Art. IVSection 1, issued its complaint on the 18th day of June, 1940,against the Dent Hardware Company, Respondent herein.H. Respondent, the Dent Hardware Company, is and has beensince September 3, 1895, a corporation organized and existing byvirtue of the laws of the State of Pennsylvania, having its princi-pal office and place of business in the Village of Fullerton, Stateof Pennsylvania, and is now and has continuously been engagedin its -plant in the Village of Fullerton, State of Pennsylvania,hereinafter called the Fullerton plant, in the manufacture andsale of hardware and refrigerator fittings and kindred products.III.The Respondent, in the course and conduct of its businessat its Fullerton plant, uses, among other things, the followingraw materials: iron, coal, brass, bronze, oil, sand, nickel andchemicals, and in the fiscal year of July 1, 1938, to June 30, 1939,of the said raw materials during the said fiscal year set forthabove, the Respondent purchased approximately $45,000.00, andof this amount approximately55%was purchased and trans-ported into the State of Pennsylvania from other States of theUnited States.In the fiscal year set forth above, the Respond-ent's sales totalled approximately $160,000.00.Of this amountapproximately 60% was represented by sales in States of theUnited States other than the State of Pennsylvania, and 15% wasdelivered to the United States Naval Department.IV. It is further agreed and stipulated by and between theparties hereto that the business of the Respondent for the fiscalyear July 1, 1939, to June 30, 1940, is approximately the same asthe business for the previous fiscal year, as set forth in the preced-ing paragraph.V. The Respondent is engaged in inter-state commerce withinthe meaning of the National Labor Relations Act and 'the deci-sions of the United States Supreme Court therein.-VI. This stipulation, together with the charge, complaint,notice of hearing and rules and regulations of the National LaborRelations' Board, may be introduced in evidence.VII. The taking of further testimony or the submission offurther evidence before a Trial Examiner, as well as the making offindings of fact and conclusions by the Board pursuant to theprovisions- of, theNational Labor Relations Act are herebyexpressly waived by the Respondent and the Association herein,and the Board's order as herein provided shall have the same forceand effect as if made after a full hearing, presentation of evidenceand the making of findings thereon.VIII. The Union is a labor organization within the meaning-ofSectioii 2 Sub-Division 5 of the National Labor Relations Act. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDIX. The Association is a labor organization within the meaningof Section 2, Sub-Division 5 of the National Labor Relations Act.X. Upon this stipulation and the complaint an order may forth-with be introduced by said Board providing as follows:-TheRespondent, its officers, agents, successors and assigns shall:1.Cease and desist:a.From any manner interfering with restraining or coercingits employees in the exercise of their rights to self organizationto form, join or assist labor organizations to bargain collectivelywith representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid, or protection as guaranteed in Section 7 of the Na-tional Labor Relations Act.b.From discouraging membership in the Union or any otherlabor organization of its employees by discriminating againstemployees in regard to hire or tenure of employment, or anycondition of employment or in any other manner.c.From in any manner dominating or interfering with theadministration of the Association or with the formation or admin-istration of any other labor organization of its employees or fromcontributing aid or support to said organization; or from recog-nizing or dealing in any manner with the Association, or anysuccessor, thereto, or from forming or maintaining any groups ordesignating any individuals to act as the representatives of theemployees for the purposes of collective bargaining regarding anyof the terms and conditions of employment.2.Take the following affirmative action in order to effectuatethe purposes of the Act:-a.Withdraw all recognition from the Association as therepresentative of its employees, or any of them, for the purposeof dealing with Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other condi-tions of employment; and dis-establish said Association as therepresentative of its employees.b. Inform all of its officers, agents, foremen or other super-visory employees that they shall not threaten or otherwise inter-fere with their employees in any manner because of their mem-bership in any labor organization.c.Offer re-instatement immediately, and if re-instatement isaccepted, immediately give re-instatement to Charles Hartzellto his former position at the prevailing rates of pay of employeesseniority and without prejudice to rights or privileges previouslyenjoyed by him. DENT HARD WARE COMPANY143d.Make whole the said Charles Hartzell by the payment tohim of the sum of $550.00.e.Post immediately in conspicuous places and maintain for aperiod of at least sixty (60) days, notices stating:-1.That Respondent will not engage in the conduct fromwhich it is ordered to cease and desist in Paragraph X 1 (a) (b)(c),2.That Respondent will take the affirmative action set forth inParagraph X 2 (a) (b) (c) (d) (e) of this order, and3.That Respondent's employees are free to become or remainmembers of the Metal Polishers, Buffers, Platers and HelpersInternational Union, Local #71, or any other labor organization,and Respondent will not discriminate against any employeebecause of membership or activity in that organization, or anyother such organization.f.Notify the regional director of the fourth region in writingwithin ten (10) days from the date of the order of the NationalLabor Relations Board what steps have been taken to complytherewith.XI. The complaint may be dismissed insofar as it alleges thatthe Respondent failed to bargain collectively with the Union asthe representative of its employees in the polishing and plating de-partment of its Fullerton plant on matters of wages, hours, work-ing conditions and other conditions of employment.XII. It is stipulated and agreed that the appropriate UnitedStates Circuit Court of Appeals may upon application of theNational Labor Relations Board enter a decree enforcing theaforesaid order of the Board, Respondent hereby expressly waiv-ing its right to contest the entry of such decree in the appropriateUnited States Circuit Court of Appeals, and further expresslywaiving its right to receive notice of the filing by the NationalLabor Relations Board of an application for the entry of such adecree.XIII. This stipulation contains the entire agreement of theparties and there is no verbal agreement of any kind which varies,alters or modifies this stipulation.XIV. This stipulation is subject to the approval of the NationalLabor Relations Board.On July 18, 1940, the Board issued an order approving the abovestipulation, making it a part of the record, and, pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the case to the Board for thepurpose of entry of a decision and order pursuant to the provisionsof the stipulation.On the basis of the above stipulation and theentire record in the case, the Board makes the following: 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTDent Hardware Company is a Pennsylvania corporation havingits principal office and place of business in the Village of Fullerton,Pennsylvania, where it is engaged in the manufacture and sale ofhardware and refrigerator fittings.During the respondent's fiscalyear from July 1, 1938, to June 30; 1939, the respondent purchasedraw materials valued at approximately $45,000, 55 per cent of whichwere shipped to it from points outside the State of Pennsylvania.'During the same period, the respondent sold products valued atapproximately $160,000, 60 percent of which were shipped by it topoints outside the State of Pennsylvania.The respondent admitsthat it is engaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that Dent Hardware Company, Fullerton, Pennsylvania, itsofficers, agents, successors, and assigns shall:1.Cease and desist:(a)From any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization to form,join or assist labor organizations, to bargain collectively with represent-atives of their own choosing and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid and protectionas guaranteed in Section 7 of the National Labor Relations Act;(b)From discouraging membership in the Union or any other labororganization of its employees by discriminating against employees inregard to hire or tenure of employment, or any condition of employ-ment, or in any other manner;(c)From in any manner dominating or interfering with the adminis-tration of the Association or with the formation or administration ofany other labor organization of its employees or from contributing aidor support to said organization; or from recognizing or dealing in anymanner with the Association, or any successor thereto, or from formingor maintaining any groups or designating any individuals to act as therepresentatives of the employees for the purposes of collective bargain-ing regarding any of the terms and conditions of employment.2.Take the following affirmative action in order to effectuate thepurposes of the Act: DENT HARDWARE COMPANY145(a)Withdraw all recognition from the Association as the represen-tative of its employees, or any of them, for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment; anddisestablish, said Association as the representative of its employees;(b)Inform all of its officers, agents, foremen, or other supervisoryemployees that they shall not threaten or otherwise interfere withtheir employees in any manner because of their membership in anylabor organization;(c)Offer reinstatement immediately, and if reinstatement is ac-cepted, immediately give reinstatement to Charles Hartzell to hisformer position at the prevailing rate of pay of employees doing asimilar kind of work at its Fullerton plant, without loss of seniority andwithout prejudice to rights and privileges previously enjoyed by him;(d)Make whole the said Charles Hartzell by the payment to himof the sum of $550;(e)Post immediately in conspicuous places and maintain for aperiod of at least sixty (60) consecutive days notices stating: (1) thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraph 1 (a), (b), and (c); (2) that therespondent will take the affirmative action set forth in paragraph2 (a), (b), (c), (d), and (e) of this Order; and (3) that the respondent'semployees are free to become or remain members of the Metal Pol-ishers,Buffers, Platers and Helpers International Union, Local #71,or any other labor organization, and the respondent will not dis-criminate against any employee because of membership or activityin that organization, or any other such organization;(f)Notify the Regional Director for the Fourth Region of theNational Labor Relations Board in writing within ten (10) days fromthe date of this Order what steps the respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (5) of the Act.MR. WILLIAM M. LEISERSON took no -part in the consideration ofthe above Decision and Order.